Summary
 	This Non-final Office Action is responsive to the filing of 12 November 2019.  Currently claims 1-20 are pending in the application and are examined below.  This application is a continuation of 14/761,081 (now US Patent 10,521,741).   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to the abstract idea of tiling box patterns for packaging requirements without significantly more. The claim(s) recite(s) abstract idea steps of accessing data characterizing items to be packaged, determining two different box sizes for the items to be packaging and determining box templates so the boxes can be made side by side, and are directed to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the use of a generic computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and transmit or send (i.e. the claimed command) data and thus do not provide an inventive concept in the claims.  Additionally 
Dependent claims similarly recite:
The types and sizes of the boxes  (claims 2-5), 
Determining that the box templates can fit on the material from which they will be made,  (i.e. a mental step check of comparing the width of the templates to the corrugated material from which they will be stamped and/or cut) (claim 6), 
Orienting the box templates in different ways to evaluate compatibility with requirements (more mental process steps of checking orientations versus requirements/constraints)  (claims 7-9), 
Taking into account different cardboard raw material width in making the boxes  (claim 10), 
 
 (Claims 11-20 recite similar limitations although using generic software which fails to make the claimed invention eligible).
The claims recite the processing and analyzing of data in order to tile (i.e. place or orient) box templates as a manufacturing planning step.  The generic system implementation thus does not integrate the abstract idea into a practical application nor does it provide significantly more to make the abstract idea eligible.  The recitation of a “command” to produce can be broadly interpreted to receive human input for a machine to commence operating (i.e. is not closed loop control per se).

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.

See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate it into practical application and does not provide significantly more, the claimed invention is patent ineligible under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph (or 112 paragraph a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 (claims 11 and 20 are similar) recites features which do not have adequate written description.  
These are:

    PNG
    media_image1.png
    322
    1289
    media_image1.png
    Greyscale

	The specification discusses an optimization module as shown here from Figure 1:

    PNG
    media_image2.png
    339
    359
    media_image2.png
    Greyscale
 
	The module is further described here from the specification:

    PNG
    media_image3.png
    169
    1387
    media_image3.png
    Greyscale

	Here the module provides optimizing of the box layout, however the optimization approach is not disclosed.


    PNG
    media_image4.png
    508
    1386
    media_image4.png
    Greyscale

	Here the formula is not disclosed.  How this formula is used to optimize and/or determine the arrangement of boxes in a packaging production machine is not disclosed.


    PNG
    media_image5.png
    167
    1424
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    342
    1387
    media_image6.png
    Greyscale

	How the tiling of templates (i.e. arranging them on a web of corrugated material) is performed to optimize their placement is not described except for a verbatim fashion in the specification.

	Paragraph 131

    PNG
    media_image7.png
    381
    1393
    media_image7.png
    Greyscale

	Here in paragraph 131 the optimization module is disclosed as optimizing, inter alia, the ability of the box sizes to be tiled together.  However further disclosure is not provided as to how this optimizing is performed.


    PNG
    media_image8.png
    235
    1416
    media_image8.png
    Greyscale

	Again here in paragraph 137, the way the module tiles the boxes in parallel is not disclosed.    

	Tiling of box templates onto a web of cardboard (or other corrugated material) is not trivial from a mathematical standpoint (See the references cited at the end of the office action which detail some of the history of the mathematics of how box templates were tiled onto a width or web of cardboard material).  The fact that different box templates have a wide variety of different shapes and given that the width of the cardboard web can vary from which the templates are cut or stamped out from, the omission of the algorithm or otherwise analytic approach for how the Optimization Module (see Figure 1 #112) functions in this regard means that the applicant’s obligation under 112 a to disclose the algorithm by which this optimization module performs has not been met.
 
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st (or paragraph a) written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph (or paragraph a) statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm or steps to perform the box tiling as described above.   
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
st paragraph (or paragraph a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph (or paragraph a).  
	 
	Thus Claims 1, 11 and 17 are rejected under 112(a).  The respective dependent claims inherit the deficiency of their parent claim.











Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
4.	Claims 1-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over “Reactive GRASP for the strip-packing problem”, R Alvarez-Valdés, F Parreño,
JM Tamarit - Computers & Operations …, 2008 - Elsevier (hereinafter Alvarez) in view of Dye US 7,299,103 (hereinafter Dye) 

	Regarding Claim 1, Alvarez teaches:
access item data identifying a plurality of items that are to be packaged;
	page 1067

    PNG
    media_image9.png
    230
    1514
    media_image9.png
    Greyscale

identify a first box size associated with a first box that is configured to contain a first portion of the plurality of items;
identify a second box size associated with a second box that is configured to contain a second portion of the plurality of items;
page 1067 Section 2
The constructive algorithm for packing boxes accounts for size W of the width of the boxes.  This separately suggests accounting for separate box sizes.  The remainder 
	page 1069
    PNG
    media_image10.png
    452
    757
    media_image10.png
    Greyscale

	From the introduction of this paper it is noted that the problem being solved is analogous to determining what size cardboard box is to be cut from a roll of material.  Thus the size of the box for packaging according to Valdez is analogous to the footprint of the box to be cut out of a strip of corrugated material.
determine that a first box template associated with the first box and a second box template associated with the second box jointly comprise dimensions that satisfy packaging requirements for the first box template and the second box template to be produced in a side-by-side manner at a packaging production machine,
page 1068

    PNG
    media_image11.png
    182
    1135
    media_image11.png
    Greyscale

	Here the box templates are placed next to each other on the width (this is also shown in Figure 2 on page 1069).

	Alvarez teaches the corrugated manufacture of boxes (i.e. suggesting at least one machine) however Alvarez does not teach a computer system, however Dye teaches:
	1. A computer system for tiling production for a pair of boxes comprising:
one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following:
	see column 3 line 9-15; line 37-43, Dye teaches a computer system (i.e. with processors) with instructions to control packaging machines.
the packaging production machine selected from among one or more packaging production machines; and
This limitation is taught by Dye (Figure 4):

    PNG
    media_image12.png
    693
    1033
    media_image12.png
    Greyscale

Here packaging machines are managed in a side by side manner (see also Column 7)

    PNG
    media_image13.png
    184
    534
    media_image13.png
    Greyscale

Here packaging machines are controlled and arranged in a side by side manner.
communicate a command to the packaging production machine to make the first box template and the second box template in the side-by-side manner.
	The networked approach shown and discussed above suggests communicating commands to packaging machines to manage production.  Given that Alvarez teaches making different boxes in a side by side manner this suggests controlling a machine using the architecture of Dye.  Dye further teaches the benefit of having a system which 
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Alvarez to have included managing the production of cardboard boxes using networked packaging machines, as suggested by Dye, because it would have provided the benefit of tracking the usage of consumable materials because it would have improved the management of those machines.  One of the goals of Alvarez is to maximize the consumption of corrugated material by maximizing the placement of box templates on the web of corrugated material.  Using the system of Dye would provide the benefit of being able to track consumption of corrugated material in order for those using Alvarez’ approach to verify that corrugated consumption was as determined, to verify the efficiency of the algorithms of Alvarez.

	Regarding Claim 2, Alvarez teaches:
2. The computer system as recited in claim 1, wherein the first box size and the second box size are the same size.
Figure 2

    PNG
    media_image14.png
    272
    266
    media_image14.png
    Greyscale

	Here the box sizes are the same size (4 and 4)

	Regarding Claim 3, Alvarez teaches:
3. The computer system as recited in claim 1, wherein the first box size and the second box size are different sizes.
	Figure 2, Here the boxes are different sizes (4 and 5 are different sizes).

	Regarding Claim 4, Alvarez teaches:
4. The computer system as recited in claim 1, wherein the first box and the second box are the same box type.
	Figure 2, here the boxes are different (4 and 4 are same box types)

	Regarding Claim 5, Alvarez teaches:
5. The computer system as recited in claim 1, wherein the first box and the second box are different box types.
	Figure 2, here the boxes are different (4 and 1 are different box types)


	Regarding Claim 6, Alvarez teaches:
6. The computer system as recited in claim 1, wherein the executable instructions include instructions that are executable to configure the computer system to:
identify a width of fanfold associated with the packaging production machine; and
	page 1067

    PNG
    media_image15.png
    172
    1133
    media_image15.png
    Greyscale

	Here the strip S of width W (i.e. width of fanfold).
determine that a first dimension associated with the first box template and a second dimension associated with the second box template are cumulatively less than the width of the fanfold.
Figure 2 a-e, the box templates are fit into the dimension to be less than the width of the corregated material “W” (i.e. the fanfold).

Regarding Claim 7, Alvarez teaches:
7. The computer system as recited in claim 1, wherein the executable instructions include instructions that are executable to configure the computer system to:
identify a first orientation of the first box template; and
determine that the first orientation of the first box template does not jointly comprise dimensions with the second box template that satisfy packaging requirements for the first box template and the second box template to be produced in a side-by-side manner at a packaging production machine.
Figure 2 shows how the algorithm identifies an orientation of the first box template and determines that the orientation does not jointly comprise dimensions with a second box template such that they can be produced in a side by side manner (the algorithm moves the location (i.e. orientation) of the box template around in order to product the box templates in a side by side manner.

Regarding Claim 8, Alvarez teaches:
8. The computer system as recited in claim 7, wherein the executable instructions include instructions that are executable to configure the computer system to:
change the first box template to a second orientation; and determine that the second orientation of the first box template does jointly comprise dimensions with the second box template that satisfy packaging requirements for the first box template and the second box template to be produced in a side-by-side manner at a packaging production machine.
	As shown in Figure 2, the algorithm changes the orientation of a box template to a second orientation and determines that in the second orientation the box template does not fit (see Figure 2c-e)

Regarding Claim 9, Alvarez teaches:
9. The computer system as recited in claim 1, wherein the executable instructions include instructions that are executable to configure the computer system to:
identify a first orientation of the first box template; and
determine that the first orientation of the first box template does not jointly comprise dimensions with the second box template that satisfy packaging requirements for the first box template and the second box template to be produced in a side-by-side manner at a packaging production machine.
	See Figure 2, 4 and 5, Here the first orientation of the first box template jointly does not jointly comprise dimensions with the second box template to be produced in a side by side manner in the packaging production machine.
	
Regarding Claim 10, Alvarez teaches
10. The computer system as recited in claim 1, wherein the packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the one or more packaging production machines
	Alvarez teaches:

    PNG
    media_image16.png
    99
    1250
    media_image16.png
    Greyscale

	Alvarez doesn’t explicitly teach different widths of material (although the variable “W” suggests that different widths can be accommodated.  Official Notice is taken that 

	Claims 11-20 recite similar limitations as addressed by the rejection of Claims 1-10 above and are therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following four references discuss the progression of algorithms to address the cutting stock problems from the 1960’s to the present.
 Multistage cutting stock problems of two and more dimensions
PC Gilmore, RE Gomory - Operations research, 1965 - pubsonline.informs.org

A linear programming approach to the cutting-stock problem
PC Gilmore, RE Gomory - Operations research, 1961 - pubsonline.informs.org

Knowledge based approach to the cutting stock problem
Y Lirov - Mathematical and computer modelling, 1992 – Elsevier

The Max-Min Ant System applied to the rectangular pieces layout optimization
R Liu, H Xu, M Zhang - 2012 International Conference on …, 2012 - ieeexplore.ieee.org

    PNG
    media_image17.png
    595
    967
    media_image17.png
    Greyscale


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


10 June 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623